United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-2412
                                ___________

Harold Hobbs,                         *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      *
Brenda Fulco, Nurse, Maximum          *
Security Unit, ADC; Wendy Kelly,      *   Appeal from the United States
Medical Director, Arkansas Department *   District Court for the
of Correction; Charlotte Green,       *   Eastern District of Arkansas.
Manager, Maximum Security Unit,       *
ADC; Alva Green, Supervisor,          *   [UNPUBLISHED]
Maximum Security Unit, ADC; Lamont *
Parsons, Dr., Maximum Security Unit, *
ADC; Jack Stewart, Dr., Maximum       *
Security Unit, ADC,                   *
                                      *
             Appellees.               *

                                ___________

                          Submitted: January 27, 2012
                              Filed: February 28, 2012
                              ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Inmate Harold Hobbs appeals following the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the
record, we agree with the reasons the district court gave for granting summary
judgment to all defendants but Dr. Jack Stewart, see Mason v. Corr. Med. Servs., Inc.,
559 F. 880, 884-85 (8th Cir. 2009) (de novo review), and with the reasons the court
gave for dismissing the claims against Dr. Stewart following an evidentiary hearing.2
We also conclude that the procedures employed by the magistrate judge and the
district court were consistent with the Seventh Amendment and our precedent. See
Johnson v. Bi-State Justice Center, 12 F.3d 133, 135-36 (8th Cir. 1993). The district
court is affirmed. See 8th Cir. R. 47B.
                       ______________________________




      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, Unites States Magistrate Judge for the Eastern District of Arkansas.
      2
        We consider only the Eighth Amendment claims arising from the alleged delay
in treating Hobbs’s tooth, as he addresses only these claims in his opening brief. See
W3i Mobile, LLC v. Westchester Fire Ins. Co., 632 F.3d 432, 437-38 (8th Cir. 2011).
                                         -2-